Exhibit 10.1

 

LOGO [g163623g43l30.jpg]   

GenMark Diagnostics, Inc.

5964 La Place Court

Carlsbad, CA 92008

  

Tel 1 800 373 6767

Fax 1 760 448 4301

www.genmarkdx.com

March 11, 2011

Paul Ross

308 Camino Mira Monte

San Clemente, CA 92673

Dear Paul:

Clinical Micro Sensors, Inc. d.b.a. GenMark Diagnostics, Inc. (“GenMark Dx”) is
pleased to offer you employment in the position of Chief Financial Officer with
a start date of April 4, 2011.

Your annual gross salary will be $240,000.00 to be paid on a bi-weekly basis in
keeping with GenMark Dx’s standard payroll practices and procedures. In
addition, you will be eligible to participate in the GenMark Dx performance
incentive bonus program with a potential variable earning opportunity of 50% of
your base salary.

We are also pleased to inform you that you will be granted 52,500 GenMark
Diagnostics, Inc. stock options and 28,000 Restricted Stock Units subject to
board approval and blackout windows. The shares will be granted at the closing
price on the date of grant and the vesting anniversary will be your first day of
employment. Your stock options and restricted stock will accelerate vesting in
the event of a change of control.

Additionally, you will be provided a severance provision of six months’ salary
plus bonus consideration if you are terminated by the Company for any reason
other than cause. Following your start date, an Employment Agreement will be
created for you to further detail the terms set forth in this offer letter.

You will also be entitled to participate in the benefit plans offered by GenMark
Dx, subject to the eligibility requirements, terms and conditions of those
plans. The benefits offered at this time include 15 days vacation pay, holiday
pay, life insurance, health insurance, disability insurance and a 401k plan, in
accordance with GenMark Dx policies and subject to the company’s right to
modify, add, and delete any benefit plan.

You understand and agree that during your employment you are required to comply
with GenMark Dx’s policies and procedures.

In making you this offer, we relied on your representation that you are not
bound by any non-compete or non-solicitation provision that would prevent or
restrict you from carrying out your job responsibilities for GenMark Dx. You
also promise and represent that you will not bring with you to Genmark Dx, or
use while employed by the Company, any confidential or trade secret information
of a previous employer.



--------------------------------------------------------------------------------

-continued-

Ross Offer

Page 2

In addition, as a condition of accepting this offer, you are also agreeing that
you have reviewed and signed the enclosed Confidentiality and Non-Disclosure
Agreement.

Employment with GenMark Dx is “employment at will.” This means that your
employment is not for a designated period of time and that either you or GenMark
Dx can terminate the employment at any time, with or without cause. The at-will
nature of this employment relationship can not be changed except by an express
written agreement signed by the Chairman of GenMark Dx. The other terms of this
offer of employment may not be amended without an express written agreement
signed by both parties.

This job offer is also contingent upon successful completion of a post offer
background check.

Please sign the acceptance below and sign the enclosed Confidentiality and
Non-Disclosure Agreement to formally accept this offer of employment.

Congratulations and we look forward to welcoming you to the GenMark Dx team
during this very exciting phase of our company’s transformation!

Sincerely,

/s/Jennifer Williams

Jennifer Williams

SVP Global Operations

By accepting, I agree to all terms of this offer and the Confidentiality and
Non-Disclosure Agreement.

 

/s/ Paul Ross

 

     

3/11/11

 

Paul Ross     Date